Potter, J.,
delivered the opinion of the court.
“This is an appeal from the circuit court of Sunflower county, and involves the validity of. an order of the board of'supervisors declaring the stock law in force-in district No. 2 of Sunflower county. The case was carried to the circuit court on certiorari, the petition for the writ setting forth the proceedings as they appeared before1 the board of supervisors, making the judgment and petition exhibits to the petition for a certiorari. • The board of *440■supervisors of said county ordered an election to be held in district No. 2 of that county, as provided in chapter 219 of the Laws of 1912, and commanded the election commissioners to hold said election in the said district, the command of the board to the election commissioners being addressed to them by name and reciting as follows:
“ ‘You are hereby directed to hold an election in district No. 2 on the 31st day of December, A. D. 1912, for the purpose of determining whether ór not the stock law shall be put in force in said district as provided in,chapter 219 of the Laws of 1912. ’
“The election commissioners reported to the board of supervisors on the 6th day of January, 1913, which report appears on page 7 of the record, in which the following is recited:
“ ‘We, the undersigned, election commissioners in and for Sunflower county, Mississippi, hereby certify that, pursuant to the order of this honorable board, a stock law election was held in and for districts Nos. 2, 3> and 4 of said Sunflower county, and we have canvassed the returns of said election, and found the following results,to wit: In district No. 2, fifty-eight votes for the stock •law and thirteen votes against the stock law.’
“The report then declares that the stock law election in district No. 2 resulted in favor of the stock law. The board then entered an order, which appears on page 8 of the record, in which is recited that the election in district No. 2 was held as required by law and that it appeared that two-thirds majority of those voting of the resident freeholders and leaseholders for a term of three years or more voted affirmatively for said stock law, and that it was ordered by the board that said stock law be and is declared to be in full force in district No. 2 of said county. This order was entered on the 6th day of January, 1913. On, page 14 of the record is an agreement entered into between the attorneys for Henry and Holmes and the attorney for the board of supervisors, for use on the hearing before the circuit court, in which it was agreed that the *441orders set out in the record are true transcripts of the proceedings before the board, and that the cause might be tried at that term of the court. The court denied the relief prayed for by the appellants and upheld , the action of the board of supervisors.”
The above statement of facts is copied from the brief of the assistant attorney-general, representing the appellee.
, The record in this case fails to show, the number of square miles contained in district No. 2 of • Sunflower county, and in fact it is only by indulging a presumption that we know from the record that district No. 2 of Sunflower county means supervisor’s district No. 2 of Sunflower county. The record does not show that the territory embraced in the proposed stock law district under consideration is one or more townships, or a part of two or more townships, or less than thirty-six square miles, or that it is a part or parts of the county separated by natural boundaries. All these facts are jurisdictional, and must affirmatively appear of record before an act of the board of supervisors is valid. Garner v. Webster County, 79 Miss. 565, 31 So. 210. In the exercise of the statutory power conferred on the board of supervisors to establish stock law districts the board is a court of limited and special jurisdiction, and the judgments of such court are not, in and of themselves, evidence of the right of jurisdiction, nor of its lawful exercise ; but every jurisdictional fact must be shown on the face of the record. Bolivar County v. Coleman et al., 71 Miss. 832, 15 So. 107; Lester v. Miller, 76 Miss. 309, 24 So. 193.
Under the statute, in order for the board of supervisors to pass a valid order putting in force the stock law, their records must show affirmatively that the territory, being less, than a whole county, includes one or more townships, or a part of two or more townships not less than thirty-six square miles, or a part or parts of the county separated by natural boundaries. The circuit *442court cannot take judicial notice of the boundary lines of supervisor’s districts. Elzey v. State, 70 So. 579. The record in this case does not show, as it must, that the statutory requirements were complied with. This case, is therefore reversed, and judgment here for petitionrs.

Reversed, and judgment here.